Case 4:20-cv-00385-ALM Document 35 Filed 03/19/21 Page 1 of 9 PageID #: 269




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

MOHAMED HISHAM ELTAYEB,                           §
individually and on behalf of similarly           §
situated persons,                                 §
                                                  §
       Plaintiff,                                 §       CIVIL ACTION NO. 4:20-CV-00385
                                                  §       Judge Mazzant
                                                  §
v.
                                                  §
                                                  §
DELI MANAGEMENT, INC. d/b/a “Jason’s
                                                  §
Deli”,
                                                  §
       Defendant.                                 §



                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Jason’s Deli’s Motion for Reconsideration of Order Granting

Class Notice (Dkt. #30). Having considered the motion and the relevant pleadings, the Court finds

that Defendant’s motion should be GRANTED.

                                          BACKGROUND

       This case arises from the employment relationship between Defendant and its delivery

drivers. Defendant operates multiple Jason’s Deli stores and employs drivers to deliver food items

to customers. These delivery drivers perform their job functions using their own vehicle. Delivery

drivers are then reimbursed pursuant to a method employed by Defendant.

       Plaintiff brought this suit under the Fair Labor Standards Act (“FLSA”) to recover

allegedly unpaid minimum wages. Plaintiff first claims that Defendant uses a flawed method to

determine reimbursement rates. Plaintiff further claims that the method employed by Defendant

provides an unreasonably low rate beneath any reasonable approximation of the expenses incurred
 Case 4:20-cv-00385-ALM Document 35 Filed 03/19/21 Page 2 of 9 PageID #: 270




by the drivers. As a result of Defendant’s method, the drivers’ allegedly unreimbursed expenses

cause their wages to fall below the federal minimum wage during some or all workweeks.

       On February 8, 2021, Defendant filed the present motion (Dkt. #30). On March 8, 2021,

Plaintiff filed a response (Dkt. #33). On March 15, 2021, Defendant filed a reply (Dkt. #34).

                                       LEGAL STANDARD

       A motion seeking reconsideration may be construed under Federal Rule of Civil Procedure

54(b), 59(e), or 60(b) depending on the circumstances. “The Fifth Circuit recently explained that

‘Rule 59(e) governs motions to alter or amend a final judgment,’ while ‘Rule 54(b) allows parties

to seek reconsideration of interlocutory orders and authorizes the district court to revise at any time

any order or other decision that does not end the action.’” Dolores Lozano v. Baylor Univ., No.

6:16-CV-403-RP, 2018 WL 3552351, at *1 (W.D. Tex. July 24, 2018) (quoting Austin v. Kroger

Tex., L.P., 864 F.3d 326, 336 (5th Cir. 2017)). Further, “‘[i]nterlocutory orders,’ such as grants of

partial summary judgment, ‘are not within the provisions of 60(b), but are left within the plenary

power of the court that rendered them to afford such relief from them as justice requires [pursuant

to Rule 54(b)].” McKay v. Novartis Pharm. Corp., 751 F.3d 694, 701 (5th Cir. 2014) (quoting

Zimzores v. Veterans Admin., 778 F.2d 264, 266 (5th Cir. 1985)) (citing Bon Air Hotel, Inc. v.

Time, Inc., 426 F.2d 585, 862 (5th Cir. 1970)).

       Because this is a motion seeking reconsideration of an interlocutory order, the Court uses

Federal Rule of Civil Procedure 54(b). “Federal Rule of Civil Procedure 54(b) provides that, in a

case involving multiple claims or parties, ‘any order or other decision, however designated, that

adjudicates fewer than all the claims or the rights and liabilities or fewer than all the

parties . . . may be revised at any time before the entry of a judgment adjudicating all the claims

and all the parties’ rights and liabilities.’” Blundell v. Home Quality Care Home Health Care,



                                                  2
 Case 4:20-cv-00385-ALM Document 35 Filed 03/19/21 Page 3 of 9 PageID #: 271




Inc., No. 3:17-cv-1990-L-BN, 2018 WL 276154, at *4 (N.D. Tex. Jan. 3, 2018) (quoting FED. R.

CIV. P. 54(b)). “Under Rule 54(b), ‘the trial court is free to reconsider and reverse its decision for

any reason it deems sufficient, even in the absence of new evidence or an intervening change in or

clarification of the substantive law.’” Austin, 864 F.3d at 336 (quoting Lavespere v. Niagara

Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990), abrogated on other grounds, Little

v. Liquid Air Corp., 37 F.3d 1069, 1075 n.14 (5th Cir. 1994)).

                                            ANALYSIS

       On January 8, 2021, the Court entered a Memorandum Opinion and Order (the “Order”)

granting in part and denying in part Plaintiff’s Motion for Notice to Potential Plaintiffs and for

Conditional Certification (Dkt. #29). In the Order, the Court approved notice, as amended, and

conditional certification of the collective action. Defendant was required to “produce, in a usable

electronic format, the names, last known addresses, email addresses, and telephone numbers of

potential plaintiffs falling within the class definition within fourteen days” (Dkt. #29 at p. 15). The

Court further ordered Plaintiff to “prepare amended notice and consent forms consistent with this

Order” (Dkt. #29 at p. 15).

       On January 12, 2021—four days after entry of the Court’s Order—the Fifth Circuit issued

an opinion in Swales v. KLLM Transp. Servs., L.L.C.. The Swales opinion rejected the well-

known, and heavily utilized, rubric for certification in FLSA collective actions as found in Lusardi

v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987), in favor of “interpretative first principles[,]”

including “(1) the FLSA’s text, specifically § 216(b), which declares (but does not define) that

only those ‘similarly situated’ may proceed as a collective; and (2) the Supreme Court’s

admonition that while a district court may ‘facilitat[e] notice to potential plaintiffs’ for case-

management purposes, it cannot signal approval of the merits or otherwise stir up litigation.”



                                                  3
    Case 4:20-cv-00385-ALM Document 35 Filed 03/19/21 Page 4 of 9 PageID #: 272




Swales v. KLLM Transp. Servs., L.L.C., 985 F.3d 430, 434 (5th Cir. 2021) (first quoting

Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165, 169 (1989), and then quoting In re JP Morgan

Chase & Co., 916 F.3d 494, 500–02 (5th Cir. 2019)). Relevant to the present motion, the Court’s

Order heavily relied on the lenient standard set forth in Lusardi (see Dkt. #29). Defendant now

seeks reconsideration of the Order in light of the Fifth Circuit’s analysis in Swales.

           Defendant specifically argues that reconsideration is appropriate when, such as here, there

has been an intervening change in the law. Defendant notes that Swales made clear that a court

must rigorously enforce the FLSA’s similarity requirement at the outset of litigation, and that the

Order does not comport with the new standard. Defendant lastly asserts that, in the future, the

Court should follow the Swales approach to determine whether notice should issue in a collective

action.

           Plaintiff first responds that the authorization of notice is appropriate under Swales because

Plaintiff and the putative plaintiffs are “similarly situated.” However, Plaintiff then attempts to

distinguish the facts in Swales from those in the present action. Alternatively, Plaintiff seeks

expedited discovery.

     I.    Reconsideration in Light of Swales

           Federal Rule of Civil Procedure 54(b) “allows parties to seek reconsideration of

interlocutory orders and authorizes the district court to ‘revise[] at any time’ ‘any order or other

decision . . . [that] does not end the action.” Austin, 864 F.3d at 336 (quoting FED. R. CIV. P.

54(b)).1 The Fifth Circuit has explained that when a “district court [is] not asked to reconsider a

judgment,” which would then invoke Federal Rule of Civil Procedure 59(e), the court should

“consider[] [such reconsideration motion] under Rule 54(b).” Id. (citing Cabral v. Brennan, 853


1
    No dispute appears to exist that the Court’s January 8, 2021 Order did not end the action.

                                                            4
    Case 4:20-cv-00385-ALM Document 35 Filed 03/19/21 Page 5 of 9 PageID #: 273




F.3d 763, 766 (5th Cir. 2017)). Rule 54(b) provides for a “more flexible” standard than that of

Rule 59(e), and “[u]nder Rule 54(b), ‘the trial court is free to reconsider and reverse its decision

for any reason it deems sufficient, even in the absence of new evidence or an intervening change

in or clarification of the substantive law.’” Id. Rule 59(e), on the other hand, “‘serve[s] the narrow

purpose of allowing a party to correct manifest errors of law or fact or to present newly discovered

evidence,’ and reconsideration is ‘an extraordinary remedy that should be used sparingly.’” Id.

(quoting Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004) (alteration in original)).

Under Rule 59(e)—the more rigid of the two standards—courts typically consider whether a

defendant has shown: “(1) an intervening change in controlling law; (2) the availability of new

evidence not previously available; or (3) the need to correct a clear error of law or prevent manifest

injustice.” In re Benjamin Moore & Co., 318 F.3d 626, 629 (5th Cir. 2002). Because a change in

intervening law is sufficient to meet the Rule 59(e) standard, the Court is persuaded that it would

likewise be sufficient to meet the more flexible 54(b) threshold.2 Thus, the Court will now

determine whether the Fifth Circuit’s decision in Swain constitutes “an intervening change in

controlling law” as argued by Defendant.

         In Swales, the Fifth Circuit provided “a workable, gatekeeping framework for assessing, at

the outset of litigation, before notice is sent to potential opt-ins, whether putative plaintiffs are

similarly situated—not abstractly but actually.” Swales, 985 F.3d at 433. The Fifth Circuit rejects

Lusardi, the traditional framework for certification in FSLA collective actions, by noting that the

two-step process “has no anchor in the FLSA’s text or in Supreme Court precedent interpreting

it.” Id. at 434. Specifically, “the word ‘certification,’ much less ‘conditional certification,’ appears




2
  As noted above, Rule 54(b) allows a district court to “reconsider and reverse its decision for any reason it deems
sufficient.” Austin, 864 F.3d at 336. Certainly, a change in controlling law would qualify as sufficient.

                                                         5
 Case 4:20-cv-00385-ALM Document 35 Filed 03/19/21 Page 6 of 9 PageID #: 274




nowhere in the FLSA.” Id. Ultimately, the court “reject[ed] Lusardi’s two-step certification

rubric.” Id.

        In rejecting Lusardi’s approach, the Fifth Circuit looked to the FLSA’s text and the

Supreme Court’s admonitions against a district court “signal[ing] approval of the merits or

otherwise stir[ring] up litigation” as explained in Hoffman-La Roche and In re JP Morgan.

Importantly, the court determined that “[t]hese are the only binding commands on district courts”

and “[these commands] are unequivocal” with “significant implications.”            Id. Contrary to

Lusardi’s lenient approach to the first step of conditional certification, Swales requires a court to

“scrutinize the realm of ‘similarly situated’ workers” at “the outset of the case.” Id. “Only then

can the district court determine whether the requested opt-in notice will go to those who are

actually similar to the named plaintiffs.” Id. According to the Fifth Circuit, these “bedrock

rules[] . . . define and delimit the district court’s discretion.” Id.

        The legal standard relied upon by this Court in its Order is predicated on Lusardi and the

law as propounded within that case. Additionally, the Court began its analysis regarding “similarly

situated plaintiffs” by referencing the “first stage of Lusardi” (Dkt. #29 at p. 5). This Court also

recognized and utilized the lenient standard then-applied in Lusardi. After considering the Fifth

Circuit’s decision in Swales, the Court is convinced that its Order no longer comports with Fifth

Circuit law. This Court used a now-rejected standard in reaching its decision regarding whether

Plaintiff met his burden to show that he and the potential plaintiffs were “similarly situated.” The

outright rejection of the case centrally relied upon by this Court in its Order certainly constitutes

“an intervening change in controlling law.” The intervening opinion issued by the Fifth Circuit

was published and precedential on this Court. The Court cannot reconcile its analysis in its Order




                                                    6
    Case 4:20-cv-00385-ALM Document 35 Filed 03/19/21 Page 7 of 9 PageID #: 275




with Swales, and the Court therefore finds it appropriate to vacate its previous order and reconsider

the facts presented in accordance with the standards in Swales.

    II.   Substantive Arguments

          Plaintiff argues that granting notice under Swales is still appropriate because “[a]lthough

the Swales decision modifies the procedural posture of FLSA cases, it does not change the similarly

situated standard” (Dkt. #33 at p. 2). Plaintiff further contends that “he has established that he is

similarly situated to the putative class” (Dkt. #33 at p. 2).

          Plaintiff’s attempts to circumvent Swales are without merit. The Court is convinced that

the Fifth Circuit intended to broadly clarify the process by which opt-in notice is issued in

collective action cases—a process previously governed by Lusardi. The rejection of Lusardi’s

two-step approach, the same two-step approach utilized in the Court’s Order, indicates that Swales

applies to all collective actions over which Lusardi previously applied. This Court previously

adopted the Lusardi approach, and the reliance on that case is now misplaced in light of Swales.

Whether Plaintiff actually met its burden in showing that he and the potential plaintiffs were

“similarly situated” as to make notice appropriate is outside the scope of the Motion presently

before the Court. Rather, the Court finds that the more prudent course of action is to require the

parties to submit “what facts and legal considerations will be material to determining whether a

group of ‘employees’ is ‘similarly situated.’”3 Swales, 985 F.3d at 441. After the parties submit

relevant facts and legal considerations, and the Court considers such, limited discovery will be

authorized to ensure the Court is able to make the most well-informed decision regarding whether




3
  Moving forward, the Court may make this determination of its own accord. See id. at 441. However, due to the
stage the case is at in litigation, having the parties submit relevant inquiries will better narrow the discovery required
and the issues not yet determined.

                                                            7
 Case 4:20-cv-00385-ALM Document 35 Filed 03/19/21 Page 8 of 9 PageID #: 276




notice is appropriate. Only after considering the evidence presented after the limited discovery

period will the Court “rigorously scrutinize the real of ‘similarly situated’ workers.” Id. at 434.

III.   Expedited Discovery

       Plaintiff alternatively requests expedited discovery. Specifically, Plaintiff seeks:

       (1) the name of each current and former Delivery Driver that worked for Defendant
       since May 11, 2017; (2) the last known address, date of birth, email address, and
       cell phone number for each current and former Delivery Driver that worked for
       Defendant since May 11, 2017; (3) a complete copy of the employee file for each
       current and former Delivery Driver that worked for Defendant since May 11, 2017;
       (4) a complete copy of the time records for each current and former Delivery Driver
       that worked for Defendant since May 11, 2017; (5) a complete copy of the pay
       records for each current and former Delivery Driver that worked for Defendant
       since May 11, 2017; (6) a complete copy of the job descriptions for each current
       and former Delivery Driver that worked for Defendant since May 11, 2017; (7) a
       complete copy of all company policies maintained by Defendant since May 2017,
       which pertain to how its Delivery Drivers work time is calculated; and (8) a
       complete copy of all company policies maintained by Defendant since May 2017,
       which pertain to how its Delivery Drivers pay is calculated

(Dkt. #33 at p. 12). Plaintiff asks the Court order Defendant to submit this information “in a

computer-readable format” and “within ten business days from the entry of an Order” (Dkt. #33 at

p. 12). According to Plaintiff, this discovery is sought “to ensure the Court can make an adequate,

vigorous analysis as to whether each affected individual is similarly situated and, in turn, is eligible

to receive appropriate notice so each can determine whether he/she wants to ‘opt-in’ as a plaintiff

in this collective action” (Dkt. #33 at p. 12).

       Under Swales, however, the Court must first decide “what facts and legal considerations

will be material to determining whether a group of ‘employees’ is ‘similarly situated.’” Swales,

985 F.3d at 441. Then, and only then, should the Court “authorize preliminary discovery

accordingly.” Id. Plaintiff has offered no explanation as to why the requested information is

material. In fact, Plaintiff does not even indicate how the requested material will assist the Court

in analyzing whether the potential plaintiffs are so similarly situated to Plaintiff as to properly be

                                                   8
        Case 4:20-cv-00385-ALM Document 35 Filed 03/19/21 Page 9 of 9 PageID #: 277




    issued noticed. Without deciding what facts and legal considerations are material, the Court cannot

    limit discovery accordingly. Thus, Plaintiff may re-urge his request for information when he

    submits the facts and legal considerations the Court needs to contemplate when tailoring the scope

    of discovery.       Ordering such broad discovery without determining what facts and legal

    considerations are relevant to notice does not conform to the tailored approach the Fifth Circuit

    iterates in Swales.4

                                                    CONCLUSION

             It is therefore ORDERED that the Motion by Jason’s Deli for Reconsideration of Order

    Granting Class Notice (Dkt. #30) is hereby GRANTED.

             It is further ORDERED that the following briefing schedule should be, and hereby is,

    entered:

             1. On or before March 31, 2021, Plaintiff and Defendant shall submit to the Court a brief

.                containing the facts and legal considerations they feel are material to the “similarly

                 situated plaintiffs” analysis.

             2. On or before April 7, 2021, Plaintiff and Defendant shall file any response.

             IT IS SO ORDERED.

               SIGNED this 19th day of March, 2021.




                                                  ___________________________________
                                                  AMOS L. MAZZANT
                                                  UNITED STATES DISTRICT JUDGE




    4
     The Court acknowledges Plaintiff’s statute of limitations justification for the broad discovery requested. The Court
    agrees that the present issue should be resolved without undue delay; however, the issue also must be resolved in
    accordance with the law as stated in Swales.

                                                             9
